SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

395
KA 10-01178
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DARRYL P., DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Onondaga County Court (William
D. Walsh, J.), rendered November 2, 2009. The adjudication revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Memorandum: Defendant was adjudicated a youthful offender based
upon his plea of guilty of aggravated criminal contempt (Penal Law §
215.52) and was sentenced to five years of probation. Defendant
appeals from an adjudication revoking the sentence of probation and
sentencing him to an indeterminate term of 1 to 3 years of
incarceration. Contrary to the People’s contention, we conclude that
this appeal is not moot (cf. People v Mackey, 79 AD3d 1680, 1681, lv
denied 16 NY3d 860).

     Contrary to defendant’s contention, County Court did not abuse
its discretion in denying his request for an adjournment (see People v
Aikey, 94 AD3d 1485, 1486, lv denied 19 NY3d 956). Contrary to
defendant’s further contention, the determination of the court that he
violated the terms of his probation is not against the weight of the
evidence (see People v Garries, 299 AD2d 858, 858, lv denied 99 NY2d
558; see generally People v Bleakley, 69 NY2d 490, 495).




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court